Belen Betts, Individually, and
                                                                 as Executrix of the Estate of
                                                                Delbert Betts, Deceased, and



                          Fourth Court of Appeals
                                San Antonio, Texas
                                        July 1, 2015

                                    No. 04-14-00473-CV

              ARC PARKLANE, INC. d/b/a Parklane West Healthcare Center,
                                  Appellant

                                             v.

  Belen BETTS, Individually, and as Executrix of the Estate of Delbert Betts, Deceased, and
                              Shirle Betts, and Dana Gibson,
                                         Appellees

                 From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-10178
                          Honorable Larry Noll, Judge Presiding


                                      ORDER
       Appellant has filed an unopposed motion to lift the abatement of this interlocutory
appeal. We grant the motion and reinstate the appeal on the active docket of this court. We
order appellant’s brief due July 21, 2015.


                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of July, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court